DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 16/660,435 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4 May 2022 has been entered.
Claims 1-4, 8-10, 15, and 18-20 have been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Lisiecki et al. (U.S. 2002/0143888) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov et al. (U.S. 9,047,254) (Hereinafter Kobyakov) in view of McClure et al. (U.S. 2012/0209946) (Hereinafter McClure), further in view of Devine et al. (U.S. 2017/0177650) (Hereinafter Devine), and further in view of Lisiecki et al. (U.S. 2002/0143888) (Hereinafter Lisiecki – art made of record).
As per claim 1, Kobyakov discloses a system, comprising: 
a first computing device comprising a processor and a memory (see for example Kobyakov, this limitation is disclosed such that there is a computing device 600 that includes a processor 602 and memory 604; col.10 lines {4}-{22}); and 
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device (see for example Kobyakov, this limitation is disclosed such that the processor processes instructions for execution, the instructions stored in the memory; col.10 lines {5}-{22}) to at least: 
receive a request for content (see for example Kobyakov, this limitation is disclosed such that a virtual machine issues a request for a resource; col.7 lines {37}-{43}. Resource request is for a content item, and the request is received by a content management system; col.5 lines {5}-{10}), wherein the request: 
originates from a virtual machine hosted by the computing device (see for example Kobyakov, this limitation is disclosed such that the request is issued by a virtual machine col.10 lines {5}-{22}), 
comprises a unique identifier for the content (see for example Kobyakov, this limitation is disclosed such that the resource is hosted using a URL (i.e. “a unique identifier for the content”; col.7 lines {2}-{16}), and 
retrieve the content using the unique identifier (see for example Kobyakov, this limitation is disclosed such that the resource content identified by URL (col.7 lines {2}-{16}) is rendered in memory (i.e. “retriev[ing] the content); col.7 lines {37}-{43}); and 
provide the content to the virtual machine (see for example Kobyakov, this limitation is disclosed such that the virtual machine receives the rendered content; col.7 lines {37}-{43}).
Although Kobyakov discloses receiving a request for content from a virtual machine, and providing the content to the virtual machine, Kobyakov does not explicitly teach that a request is received through an inter-process communication mechanism, and content is provided through the inter-process communication mechanism.
However, McClure discloses that a request is received through an inter-process communication mechanism (see for example McClure, this limitation is disclosed such that a request for content is received using a remote procedure call (RPC, i.e. claimed “inter-process communication mechanism”); paragraphs [0040], [0049]); and 
content is provided through the inter-process communication mechanism (see for example McClure, this limitation is disclosed such that the requested content is provided via remote procedure call; paragraph [0049]).
Kobyakov in view of McClure is analogous art because they are from the same field of endeavor, request management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Kobyakov by using an RPC mechanism to request and provide content as taught by McClure because it would enhance the teaching of Kobyakov with an effective means of providing application access to low privilege and high privilege processes (as suggested by McClure, see for example paragraph [0040]).
Although Kobyakov in view of McClure discloses providing content to a virtual machine, the content being provided through an inter-process communication mechanism, Kobyakov in view of McClure does not explicitly teach validating a unique identifier, and providing content in response to validation of the unique identifier.
However, Devine discloses validating a unique identifier (see for example Devine, this limitation is disclosed such that a request URL is validated (i.e. “validating a unique identifier”); paragraph [0103]); and 
providing content in response to validation of the unique identifier (see for example Devine, this limitation is disclosed such that corresponding data is encapsulated and returned to the requesting client if the request URL is validated; paragraph [0104]).
Kobyakov in view of McClure is analogous art with Devine because they are from the same field of endeavor, request management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Kobyakov in view of McClure by validating a request URL as taught by Devine because it would enhance the teaching of Kobyakov in view of McClure with an effective means of verifying syntax to ensure consistency of the resource path identified by a URL (as suggested by Devine, see for example paragraph [0003]).
Although Kobyakov in view of McClure, further in view of Devine discloses retrieve the content using the unique identifier, Kobyakov in view of McClure, further in view of Devine does not explicitly teach determining that a first computing device has failed to receive content, and retrieve, in response to determining that the first computing device has failed to receive the content, the content from a second computing device using a unique identifier.
However, Lisiecki discloses determining that a first computing device has failed to receive content (see for example Lisiecki, this limitation is disclosed such that a request for content from an edge server (i.e. first computing device) is made by resolving a URL; paragraph [0014]. In the event of a cache miss at the edge server (i.e. the edge server “has failed to receive content”), the edge server must retrieve the content; paragraph [0046]), and 
retrieving, in response to determining that the first computing device has failed to receive the content, the content from a second computing device using a unique identifier (see for example Lisiecki, this limitation is disclosed such that in the event of a cache hit, the edge server simply returns the requested content. In the event of the cache miss (i.e. claimed “in response to determining that the first computing device has failed to receive the content”) at the edge server, the edge server uses the URL to retrieve the requested content from a storage device (i.e. “retrieving…the content from a second computing device using the unique identifier”); paragraph [0046], clm.3 and associated text). 
Kobyakov in view of McClure, further in view of Devine is analogous art with Lisiecki because they are from the same field of endeavor, request management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Kobyakov in view of McClure, further in view of Devine by retrieving missing content in response to a request as taught by Lisiecki because it would enhance the teaching of Kobyakov in view of McClure, further in view of Devine with an effective means of being able to deliver stored content for future requests after the content is retrieved for an initial request (as suggested by Lisiecki, see for example paragraph [0046]).
As per claim 2, Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki discloses the system of 1, wherein the machine-readable instructions, when executed by the processor, cause the first computing device to at least retrieve the content from the second computing device, wherein the content is identified by the unique identifier (see for example Lisiecki, this limitation is disclosed such that in the event of the cache miss at the edge server (i.e. “first computing device”), the edge server uses the URL to retrieve the requested content from the storage device (i.e. “second computing device”); paragraph [0046]).
As per claim 3, Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki discloses the system of 1, wherein the machine-readable instructions, when executed by the processor, cause the first computing device to at least determine the content has been previously retrieved for the unique identifier and stored in a content cache stored in the memory of the first computing device (see for example Lisiecki, this limitation is disclosed such that the requested content identified by the URL is stored in a cache of the edge server once it is retrieved in the event of a cache miss. A cache hit causes the edge server to determine the requested content identified in the URL is already in its cache; paragraph [0046]); and
retrieve the content from the content cache (see for example Lisiecki, this limitation is disclosed such that in the event of the cache hit, the edge server returns the requested content from its cache; paragraph [0046]).
As per claim 4, Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki discloses the system of 1, Kobyakov disclosing the virtual machine accessing the content (see Kobyakov, col.7 lines {37}-{43}). Kobyakov does not explicitly teach determining authorization to access content based at least in part on an evaluation of at least one policy associated with the content or a unique identifier.
However, McClure discloses determining authorization to access content based at least in part on an evaluation of at least one policy associated with the content or a unique identifier (see for example McClure, this limitation is disclosed such that policies are used to determine whether to allow a request (i.e. “policy associated with…content”; paragraphs [0007]-[0008]). 
As per claim 7, Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki disclose the system of 1, wherein the inter-process communication mechanism is a remote procedure call from a guest client executed by the virtual machine (see for example McClure, this limitation is disclosed such that the inter-process mechanism is a remote procedure call; paragraphs [0040], [0049]).
Regarding claim 8, it is a method claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 9, it is a method claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 10, it is a method claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 11, it is a method claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 14, it is a method claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov (U.S. 9,047,254) in view of McClure (U.S. 2012/0209946), further in view of Devine (U.S. 2017/0177650), further in view of Lisiecki (U.S. 2002/0143888) as applied to claims 1, 8, and 15 above, respectively, and further in view of Cao, Pengzhen (U.S. 2015/0339144) (Hereinafter Cao).
As per claim 5, Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki discloses the system of 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a present configuration of a virtual machine renders a network inaccessible to the virtual machine.
However, Cao discloses the limitation wherein a present configuration of a virtual machine renders a network inaccessible to the virtual machine (see for example Cao, this limitation is disclosed such that there is a situation wherein a network driver of a VM is not functioning, causing a non-functioning network issue for the virtual machine; paragraph [0026]).
Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki is analogous art with Cao because they are from the same field of endeavor, request management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki by evaluating VM network issues as taught by Cao because it would enhance the teaching of Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki with an effective means of automatically identifying and fixing network issues of a VM (as suggested by Cao, see for example paragraph [0026]).
Regarding claim 12, it is a method claim having similar limitations cited in claim 5.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov (U.S. 9,047,254) in view of McClure (U.S. 2012/0209946), further in view of Devine (U.S. 2017/0177650), further in view of Lisiecki (U.S. 2002/0143888) as applied to claims 1 and 8 above, respectively, and further in view of Lukacs et al. (U.S. 2014/0137180) (Hereinafter Lukacs).
As per claim 6, Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki discloses the system of 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a virtual machine is prohibited from accessing a network.
However, Lukacs discloses the limitation wherein a virtual machine is prohibited from accessing a network (see for example Lukacs, this limitation is disclosed such that a client VM is blocked (i.e. prohibited) from accessing a network; Abstract).
Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki is analogous art with Lukacs because they are from the same field of endeavor, request management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki by preventing VM network access as taught by Lukacs because it would enhance the teaching of Kobyakov in view of McClure, further in view of Devine, further in view of Lisiecki with an effective means of preventing the spread of malware and malicious behavior (as suggested by Lukacs, see for example Abstract).
Regarding claim 13, it is a method claim having similar limitations cited in claim 6.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196